NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious double-sided detachable tool comprising, inter alia:  …a first stepped profile disposed on the bottom surface of the first tool half,… a second stepped profile disposed on the bottom surface of the second tool half, and a latching aperture extending through the second tool half from the top side to the bottom side;… (claims 1 and 11), or, …   a first stepped profile disposed on the bottom surface of the first tool half, a latch disposed on the bottom surface of the first tool half, and a catch rod disposed at the second end of the first tool half, the catch rod being biased outward from the second end of the first tool half; …a second stepped profile disposed on the bottom surface of the second tool half, the second stepped profile of the second tool half comprising a u-shaped slot, and a latching aperture extending through the second tool half from the top side to the 20bottom side; …and the catch rod being biased into the u-shaped slot when the first tool half is connected to the 5second tool half (claim 16),   together in combination with the rest of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/